Exhibit 10.1
 
EMPLOYMENT AGREEMENT
between
SUPERIOR ENERGY SERVICES, INC.
and
DAVID D. DUNLAP
Dated as of April 28, 2010
 

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), entered into and effective as
of April 28, 2010 (the “Effective Date”), is by and between Superior Energy
Services, Inc., a Delaware corporation (the “Company”), and David D. Dunlap (the
“Executive”).
WITNESSETH:
     WHEREAS, the Company desires to attract and retain well-qualified executive
officers and to assure itself of the continuity of its management; and
     WHEREAS, Executive’s experience, knowledge and reputation are valuable to
the Company; and
     WHEREAS, the Company desires to employ Executive, and Executive desires to
become employed by the Company on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and of the respective
representations and warranties hereinafter set forth and of the mutual covenants
herein contained, the Company and Executive hereby agree as follows:
     1. Employment. The Company shall employ Executive on the terms and subject
to the conditions set forth in this Agreement.
     2. Position and Duties.
          (a) Executive shall be employed as Chief Executive Officer. Executive
shall perform such duties, consistent with Executive’s status as an executive
officer of the Company elected by the Company’s Board of Directors (the
“Board”), as the Board may prescribe from time to time.
          (b) Executive shall at all times comply with and be subject to such
policies and procedures as the Company may establish from time to time for its
executive officers and employees, including, without limitation, its Code of
Business Ethics and Conduct (the “Code of Business Conduct”).
          (c) Executive shall, during the period of Executive’s employment,
devote Executive’s full business time, energy, and best efforts to the Company’s
business and affairs. Executive may not engage, directly or indirectly, in any
other business, investment, or activity that interferes with Executive’s
performance of duties hereunder, is contrary to the interest of the Company or
any of its subsidiaries, or requires any significant portion of Executive’s
business time. The foregoing notwithstanding, the parties recognize and agree
that Executive may engage in passive personal investments and other business
activities that do not conflict with the business and affairs of the Company or
any of its subsidiaries or interfere with Executive’s performance of his duties
hereunder. Executive will annually provide the Compensation Committee of the
Board a list of the boards of organizations not affiliated with the Company on
which he serves.

 



--------------------------------------------------------------------------------



 



          (d) Executive represents (and the Board relies on Executive’s
representation) that he knows of no impediments or restraints that would prevent
Executive from entering into this Agreement and that Executive’s entering into
and performing his duties under this Agreement will not breach, to Executive’s
knowledge, any contract to which Executive is a party or violate any
confidentiality or non-competition agreement or policy to which Executive is
subject. A misrepresentation under this Section 2(d) constitutes a breach of
this Agreement.
     3. Term.
          (a) Subject to the terms of this Agreement, Executive’s employment
with the Company hereunder shall continue until April 27, 2013 (the “Term”). On
or before April 27, 2012, the Compensation Committee of the Board of Directors
(the “Compensation Committee”) intends to negotiate an extension of this
Agreement or a new agreement. If on or before April 27, 2012, the parties do not
agree on an extension of the Term of this Agreement or enter into a new
agreement, Executive’s employment with the Company shall be deemed terminated
pursuant to Section 5(a)(iv) (discretionary by Company) on April 27, 2013, or
may be terminated on such earlier date as the Company designates under
Section 5(a)(iv).
          (b) Following Executive’s ceasing, for whatever reason, to be an
employee of the Company, each party shall have the right to enforce all its
rights, and shall be bound by all obligations, that are continuing rights and
obligations under the terms of this Agreement.
     4. Compensation and Benefits. Executive shall be entitled to the
compensation and other benefits provided in this Section 4 during the Term of
this Agreement.
          (a) Salary. The Company shall pay to Executive a minimum annualized
base salary of $825,000 (such annualized base salary, as it may be increased
from time to time as provided herein, the “Base Salary”), which shall be paid in
equal semi-monthly installments according to the Company’s regular payroll
practices for its executive officers. The Base Salary shall be reviewed annually
by the Compensation Committee of the Board of Directors (the “Compensation
Committee”). Any increase in Base Salary shall not serve to limit or reduce any
other Company obligation to Executive hereunder. At no time during the Term of
this Agreement shall the Base Salary of Executive, as increased from time to
time, be reduced without the prior written consent of Executive.
          (b) Incentive Bonus. Executive shall be eligible to earn an annual
bonus under the Company’s annual incentive plan (the “Bonus”). The Compensation
Committee shall approve the Company’s performance goals under the annual
incentive plan, as well as the target level and maximum bonus opportunity for
Executive and the extent to which Executive’s performance goals shall include a
personal performance element. For each fiscal year, the target Bonus will be
100% of Executive’s actual Base Salary paid during the part of that year in
which this Agreement was in effect and the maximum Bonus will be 200% of
Executive’s actual Base Salary paid during the part of that year in which this
Agreement was in effect, the exact amount of which the Board shall determine
based on the Executive’s achievement of performance objectives for each year, as
the Board establishes after its review with the Executive of the Company’s
operating budget, financial position, and business prospects for such fiscal
year.
          (c) Long-Term Incentives. During the Term, Executive shall be eligible
for option, restricted stock, performance share unit and other stock-based
incentive grants under the Company’s long-

          David D. Dunlap   Page 2   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



term incentive program that (i) are commensurate with Executive’s office and
position in the Company and (ii) in no event will be less valuable or favorable
than the grants made to any other executive officer of the Company for any year.
Subject to the foregoing the Compensation Committee shall approve the mix of
stock-based incentive grants, vesting and performance goals, as well as the
target percentage for Executive; provided, however, that initially, pursuant to
the terms of the Company’s long-term incentive programs (as the Board may amend
them from time to time), Executive shall be granted a number of shares of
restricted stock that have a value of $1,500,000 on the Effective Date, options
to purchase a number of shares of the Company’s common stock that have a value
of $1,500,000 on the Effective Date, and 30,000 performance share units.
Executive acknowledges and agrees that such awards are subject to the terms of
the Company’s long-term incentive award agreements, including their forfeiture
provisions.
          (d) Savings, Retirement and Other Incentive Plans. Executive shall be
eligible to participate in all savings, retirement and other incentive plans
generally available to the Company’s executive officers.
          (e) Welfare Benefit Plans. Executive and Executive’s family, as the
case may be, shall be eligible to participate in and shall receive all benefits
under all medical, long-term disability and other welfare benefit plans and
programs generally available to the Company’s executive officers.
          (f) Automobile. The Company shall either provide an automobile
allowance in the initial amount of $1,500 per month or make available to
Executive an automobile for Executive’s use in the discharge of his duties, and
such automobile shall be maintained at the Company’s expense, each according to
the Company’s policies and practices for its executive officers.
          (g) Expenses. The Company shall promptly reimburse Executive for all
reasonable and necessary expenses Executive incurs in performing services
hereunder, provided that such expenses are incurred and accounted for according
to the Company’s policies and practices as in effect from time to time.
          (h) Vacations. Executive shall be excused from rendering his services
during reasonable vacation periods for not more than a total of 20 business days
per year and during other reasonable temporary absences according to the
Company’s policies and practices for its executive officers. Executive shall
also be entitled to all paid holidays and personal days given by the Company to
its executive officers generally.
     5. Termination.
          (a) Termination by the Company. The Company shall have the right to
terminate Executive’s employment under this Agreement at any time for any of the
following reasons:
          (i) On Executive’s death.
          (ii) On Executive’s incapacity or unavailability because of a physical
or mental illness, injury, or such other condition that prevents him from
performing, in the Board’s sole discretion, the essential functions of his
duties under this Agreement, with or without reasonable accommodation.

          David D. Dunlap   Page 3   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



          (iii) For Cause. For purposes of this Agreement, the Company shall
have “Cause” to terminate Executive’s employment on:
          (A) Executive’s willful failure to perform the material duties of his
position hereunder to the Board’s satisfaction, Executive’s willful failure to
comply with or support the Board’s decisions to the Board’s satisfaction,
instructions, or initiatives, or Executive’s breach or threatened breach of this
Agreement, if in each case Executive does not correct such failure or breach (if
correctable) within 30 days after the Company delivers written notice of such
failure or breach to Executive;
          (B) Executive’s willful violation of the Code of Business Conduct,
which violation Executive does not correct to the Board’s satisfaction (if
correctable) within 30 days after the Company delivers written notice of such
violation to Executive; or
          (C) Executive’s commission of any criminal act involving moral
turpitude or a felony, which results in an indictment or conviction.
Notwithstanding the foregoing, Company shall not have Cause to terminate
Executive’s employment unless the Company delivers to Executive a Board
resolution adopted by an affirmative vote of at least a majority of the Board
members during the course of a Board meeting called and held (after reasonable
notice to Executive and an opportunity for Executive and Executive’s counsel to
be heard by the full Board) for the purpose of determining Cause finding that
Executive was guilty of conduct constituting Cause and specifying the details
thereof.
          (iv) For any other reason whatsoever in the Board’s sole discretion,
provided the Board gives Executive 90 days advance written notice compliant with
Section 5(c) (the “Notice of Employment Termination”).
          (b) Termination by Executive. Executive may terminate his employment,
under this Agreement at any time for any of the following reasons:
          (i) For Good Reason. For purposes of this Agreement, Executive shall
have “Good Reason” to terminate Executive’s employment if:
          (A) without Executive’s prior written consent, there is a material
reduction in Executive’s authority, duties or responsibilities with the Company
from that set forth in Section 2, and including a material reduction of such
authority, duties or responsibilities as they may increase from time to time, if
in each case Company does not correct such failure or breach (if correctable)
within 30 days after the Executive delivers written notice of such failure or
breach to Company;
          (B) without Executive’s prior written consent, the Company fails in a
material way to fulfill its obligations under Sections 4(a)-(d) or there is a

          David D. Dunlap   Page 4   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



material reduction in annual cash bonus incentive opportunities (whether in one
reduction or cumulatively);
          (C) without Executive’s prior written consent, the Company requires
Executive to be based at any office representing a material change in location
from the Company’s office at which Executive was based before the Change of
Control, excluding travel reasonably required in the performance of Executive’s
duties hereunder (for purposes of this Agreement, a change in location to an
office that is both more than 100 miles from Executive’s office before the
change and more than 100 miles from Executive’s home shall be deemed to be a
material change in location, unless a greater distance is required under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
the Treasury regulations thereunder, in which case such greater distance shall
be substituted for 100 miles); or
          (D) without Executive’s prior written consent, in connection with a
Change of Control, the Company fails to obtain the express assumption by any
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, prior to the effectiveness of any such succession, of the obligation
to perform this Agreement to the same extent as the Company would have been
required to perform the Agreement if no succession had occurred.
          (ii) For any other reason whatsoever in Executive’s sole discretion,
provided Executive gives the Board 90 days advance written notice compliant with
Section 5(c) (the “Notice of Employment Termination”). If Executive terminates
his employment with the Company solely under this Section 5(b)(ii) (and not for
any reason under Section 5(b)(i)), Executive shall forfeit (whether or not
vested) a pro-rata number of shares of restricted stock, stock options, and
performance share units granted under Section 4(c) based on the number of full
or partial months remaining under the Term of this Agreement divided by the
number of months or partial months that constitute the entire Term of this
Agreement.
     For purposes of the Good Reason events specified in Section 5(b)(i), Good
Reason shall not exist unless and until: (a) Executive provides written notice
to the Company of the existence of the Good Reason event or circumstance and
(b) the Company fails to remedy the Good Reason event or circumstance to
Executive’s satisfaction within 30 days from the Company’s receipt of such
notice.
          For purposes of this Agreement, the term “Change of Control” shall
have the meaning assigned to it in Appendix B.
          (c) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive, other than termination as a result of
Executive’s death, shall be communicated by written Notice of Employment
Termination to the other party hereto according to Section 10, which notice
shall indicate the specific termination provision in this Agreement relied on,
the effective date Executive’s employment terminates and set forth in reasonable
detail

          David D. Dunlap   Page 5   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



the facts and circumstances claimed to provide a basis for Executive’s
employment termination under the provision so indicated.
     6. Compensation on Termination.
          (a) Except as provided in this Section 6, if Executive’s employment is
terminated pursuant to Section 5, all future compensation and benefits to which
Executive is otherwise entitled under this Agreement shall cease and terminate
as of the date of such termination, and Executive (or his estate) shall be
entitled to receive:
          (i) Executive’s Base Salary through the date of termination;
          (ii) any incentive compensation due Executive if, under the terms of
the relevant compensation arrangement, such incentive compensation was due and
payable to Executive on or before the date of termination;
          (iii) those benefits that are provided by welfare benefit plans and
programs adopted and approved by the Company for Executive that, under the terms
of the relevant plans and programs, are earned and vested and payable on or
before the date of termination;
          (iv) any rights Executive (or his estate) may have under any stock
option, restricted stock, performance share unit or any other stock-based award;
and
          (v) medical and similar employee welfare benefits, the continuation of
which is required by applicable law or as provided in the applicable welfare
benefit plan.
          (b) If Executive’s employment under this Agreement is terminated by
Executive for Good Reason at any time, or by the Company within two years after
a Change in Control (as determined in Section 5(b) above) for any reason other
than those specified in Section 5(a)(i) (death), (ii) (incapacity) or (iii)
(Cause), then, in addition to any other amounts payable to Executive:
          (i) the Company shall pay to Executive, in one lump-sum payment on the
first business day occurring on or after the 30th day after the date of such
termination (except as otherwise specified in Section 16(a)), an amount equal to
three times (3x) the sum of (a) the Base Salary then in effect and (b) the
greater of (x) the average annual bonus paid to Executive (without reduction for
any amounts Executive deferred under any savings, deferred compensation,
retirement or other incentive plan) for the three fiscal years preceding the
year in which Executive’s employment is terminated or (y) the target bonus for
Executive in the Company’s annual incentive plan for the then-current fiscal
year;
          (ii) for two years after the date of Executive’s employment
termination, or such longer period as any plan, program or arrangement may
provide, the Company shall continue benefits to Executive and Executive’s family
(if applicable) at least equal to those that would have been provided to them
according to the plans, programs and arrangements described in Section 4(e), and
according to Treasury Regulation Section 1.409A-3(i)(1)(iv), if Executive’s
employment had not been

          David D. Dunlap   Page 6   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



terminated (group health coverage shall be provided by the Company’s payment of
the monthly cost of coverage Executive elects pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), or an equivalent amount for periods
of coverage after the applicable COBRA period, at such time as the COBRA
premiums would be due under such plan, and such premiums, including any premiums
paid on Executive’s behalf beyond the COBRA period, will be imputed to Executive
as income, to the extent required by law; provided, however, that if Executive
becomes reemployed with another employer and is eligible to receive such
benefits under another employer provided plan, the benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility (however, if Section 16(a) applies, then:
(1) any taxable benefits provided to Executive under this subparagraph (ii)
(with the exception of group health benefits) during the six month period
following Executive’s termination shall be limited to the amount specified by
Code Section 402(g)(1)(b) for the year of the termination; (2) Executive shall
pay the Company for the costs of any benefits that exceed the amount specified
in the prior clause during the six month period following Executive’s
termination; and (3) the Company shall reimburse Executive for such costs during
the seventh month after Executive’s termination); and
          (iii) the Company shall provide Executive at the Company’s sole
expense, outplacement services during the one year period following Executive’s
employment termination at a cost of up to $10,000, the provider of which
Executive shall select in Executive’s sole discretion.
          (c) If Section 6(b) does not apply and if the Company terminates
Executive’s employment under this Agreement pursuant to Section 5(a)(ii)
(incapacity) or (iv) (discretionary), then in addition to any other amounts
payable to Executive:
          (i) Either
          (A) if the termination occurs during the first 12 months of the Term,
the Company shall pay to Executive in one lump-sum payment on the first business
day occurring on or after the 30th day after the date of such termination
(except as otherwise specified in Section 16(a)), an amount equal to two times
(2x) the sum of (a) the Base Salary then in effect and (b) the target bonus for
Executive in the Company’s annual incentive plan for the current fiscal year; or
          (B) if the termination occurs after the first 12 months of this
Agreement, the Company shall pay to Executive in one lump-sum payment on the
first business day occurring on or after the 30th day after the date of such
termination (except as otherwise specified in Section 16(a)), an amount equal to
the greater of: (1) the number of full and partial calendar months remaining in
the Term as of the date of termination divided by 12, multiplied by the sum of
(a) the Base Salary then in effect and (b) the greater of (x) the average annual
bonus paid to Executive (without reduction for any amounts Executive deferred
under any savings, deferred compensation, retirement or other incentive plan)
for the three fiscal years preceding the year in which Executive’s employment is
terminated (excluding any year in which a bonus was not paid other than for
failure to

          David D. Dunlap   Page 7   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



achieve performance goals) or (y) the target bonus for Executive in the
Company’s annual incentive plan for the then-current fiscal year; or (2) the sum
of (a) the Base Salary then in effect and (b) the greater of (x) the average
annual bonus paid to Executive (without reduction for any amounts Executive
deferred under any savings, deferred compensation, retirement or other incentive
plan) for the three fiscal years preceding the year in which Executive’s
employment is terminated or (y) the target bonus for Executive in the Company’s
annual incentive plan for the then-current fiscal year; and
          (ii) for the remaining period in the Term as of Executive’s employment
termination date, or such longer period as any plan, program or arrangement may
provide, the Company shall continue benefits to Executive and Executive’s family
(if applicable) at least equal to those that would have been provided to them
according to the plans, programs and arrangements described in Section 4(e), and
according to Treasury Regulation Section 1.409A-3(i)(1)(iv), if Executive’s
employment had not been terminated (group health coverage shall be provided by
the Company’s payment of the monthly cost of coverage Executive elects pursuant
to COBRA, or an equivalent amount for periods of coverage after the applicable
COBRA period, at such time as the COBRA premiums would be due under such plan,
and such premiums, including any premiums paid on Executive’s behalf beyond the
COBRA period, will be imputed to Executive as income, as required by law;
provided, however, that if Executive becomes reemployed with another employer
and is eligible to receive such benefits under another employer provided plan,
the benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility (however, if Section
16(a) applies, then: (1) any taxable benefits provided to Executive under this
subparagraph (ii) (with the exception of group health benefits) during the six
month period following Executive’s termination shall be limited to the amount
specified by Code Section 402(g)(l)(b) for the year of the termination;
(2) Executive shall pay the Company for the costs of any benefits that exceed
the amount specified in the prior clause during the six month period following
Executive’s termination; and (3) the Company shall reimburse Executive for such
costs during the seventh month after Executive’s termination).
          (d) The foregoing notwithstanding, however, Executive shall not be
entitled to the additional payments under Section 6(b) or 6(c) unless Executive
executes and delivers to the Company the Company’s form of waiver and general
release (substantially in the form attached hereto as Appendix C) within the
time both specified in the release and so the Company can make payment to
Executive on the dates provided above and within the time provided by Treasury
Regulation Section 1.409A-1(b)(4) or to otherwise comply with Code Section 409A.
          (e) Executive shall not be entitled to the additional payments under
Section 6(b) or 6(c) if the Board terminates Executive’s employment solely
because of a Material Adverse Change. The term “Material Adverse Change” means
the Company’s bankruptcy or insolvency.
          (f) Payments under this Agreement will be reduced to the extent
necessary to prevent such payments, together with any other payments made to
Executive, from being “excess parachute payments” under Code Section 280G
according to the terms and conditions set forth in Appendix A hereto.

          David D. Dunlap   Page 8   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



     7. Nondisclosure.
          (a) Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
          (i) “Company’s Business” means any of the following:
(a) manufacturing, selling or renting specialized tools or equipment for use
with onshore and offshore oil and gas well drilling, completion, production,
workover, fishing and related activities; (b) providing oil and gas well
intervention services, including, without limitation, coiled tubing, electric
wireline, mechanical wireline, pumping and stimulation, artificial lift, well
control, snubbing, recompletion, engineering, well evaluation and related
services; (c) providing oilfield decommissioning or plugging and abandonment
services; (d) chartering or operating liftboats or other similar oilfield
service vessels; (e) providing oilfield waste management and environmental
cleaning services; and (f) acquiring, producing, developing and operating mature
offshore oil and gas producing properties in the Gulf of Mexico.
          (ii) “Confidential Information” means any information, knowledge or
data of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned was not known
by or available to Executive through means other than his employment by the
Company and is not generally known to persons engaged in businesses similar to
those conducted or contemplated by the Company and its subsidiaries (other than
information such persons know through a violation of an obligation of
confidentiality to the Company), whether produced by the Company and its
subsidiaries or any of their consultants, agents or independent contractors or
by Executive, and whether or not marked confidential, including, without
limitation, (a) information relating to the Company’s or its subsidiaries’
products and services, business plans, business acquisitions, processes, product
or service research and development methods or techniques, training methods and
other operational methods or techniques, quality assurance procedures or
standards, operating procedures, files, plans, specifications, proposals,
drawings, charts, graphs, support data, trade secrets, supplier lists, supplier
information, purchasing methods or practices, distribution and selling
activities, consultants’ reports, marketing and engineering or other technical
studies, maintenance records, employment or personnel data, marketing data,
strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists and analyses, employee lists, customer lists, customer
source lists, proprietary computer software; (b) information, ideas, concepts,
improvements, discoveries or inventions, whether patentable or not, which
Executive conceived, made, developed or acquired, individually or in conjunction
with others, during Executive’s employment by the Company that relate to the
Company’s Business; (c) ideas, prospects, proposals or other opportunities
relating to the Company’s Business that any third party originated and brought
to Executive’s attention during his employment by the Company; and (d) internal
notes and memoranda relating to any of the foregoing.

          David D. Dunlap   Page 9   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



          (b) Nondisclosure of Confidential Information. Executive shall hold in
a fiduciary capacity for the Company’s benefit all Confidential Information
obtained by Executive through Executive’s employment by the Company and shall
use such Confidential Information solely within the scope of his employment with
and for the Company’s exclusive benefit. At the termination of Executive’s
employment, Executive agrees (i) not to communicate, divulge or make available
to any person or entity (other than the Company) any such Confidential
Information, except on the Company’s prior written authorization or as may be
required by law or legal process, and (ii) to deliver promptly to the Company
or, with the prior agreement of the Company, to delete any Confidential
Information in his possession, including any duplicates thereof and any notes or
other records Executive has prepared with respect thereto. If any applicable law
or any court order would require Executive to disclose or otherwise make
available any Confidential Information, Executive shall give the Company prompt
prior written notice of such required disclosure and an opportunity to contest
the requirement of such disclosure or apply for a protective order with respect
to such Confidential Information by appropriate proceedings.
          (c) Non-Disparagement Covenant. Throughout the term of this Agreement
and for 12 months thereafter, Executive and the Company each agree that neither
shall engage in, directly or through another, any pattern of conduct that
involves the making or publishing of written or oral statements or remarks
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are disparaging,
deleterious, or damaging to the integrity, reputation or good will of (i) the
Company, (ii) its management, products or services, or (iii) Executive; however,
it is expressly understood that neither this paragraph nor any other term of
this Agreement is intended to or shall have the effect of precluding Executive
or the Company from good faith compliance with federal or state laws or
regulations requiring factual disclosures concerning Executive or the Company.
          (d) Injunctive Relief. The parties acknowledge that the intentional,
significant and material breach of any of paragraph (b) or (c) of this Section 7
may cause immediate and irreparable harm for which an adequate monetary remedy
does not exist; hence, the parties agree that, if a breach of paragraphs (b) or
(c) of this Section 7 during or after the Term, shall entitle the non-breaching
party to seek injunctive relief to restrain any violation of such paragraphs
without the necessity of proof of actual damage or the posting of any bond,
except as required by non-waivable, applicable law, if (i) the enforcing party
first provides written notice to the breaching party of the details of the
alleged breach and, within 14 days and following good faith negotiations,
Executive and the Company are unable to satisfactorily resolve the alleged
breach, and (ii) the alleged breach is intentional, significant and material.
Subject to Section 9 (concerning arbitration), nothing herein shall be construed
as prohibiting the Company or Executive from pursuing any other remedy at law or
in equity to which each may be entitled under applicable law if either breaches
this Agreement, including, but not limited to, enforcing any party’s separate
obligations to the other (such as, for example, any option or restricted stock
agreement), recovery of costs and expenses such as reasonable attorney’s fees
incurred by reason of any such breach, and actual damages sustained as a result
of any such breach. The prevailing party in any court action shall be entitled
to recover reasonable and necessary attorneys’ fees and costs, including costs
for expert witnesses.

          David D. Dunlap   Page 10   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



          (e) Executive’s Understanding of this Section. The provisions of this
Section 7 are supplemental to and do not supersede Executive’s obligations under
applicable law, regulation, or policy. Executive understands and acknowledges
that the Company has made substantial investments in its business, including its
goodwill and Confidential Information. Executive agrees that such investments
are worthy of protection, and that the Company’s need for the protection
afforded by this Section 7 is greater than any hardship Executive might
experience by complying with its terms. Executive hereby represents to the
Company that he has read and understands, and agrees to be bound by, the terms
of this Section 7.
     8. Successors. This Agreement and all Executive’s rights hereunder shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     9. Arbitration. Except as otherwise specifically provided in this
Agreement, the Company and Executive agree to submit exclusively to final and
binding arbitration any and all disputes or disagreements relating to or
concerning the interpretation, performance or subject matter of this Agreement
according to the National Rules for the resolution of Employment Disputes of the
American Arbitration Association (“AAA”) using a single arbitrator. The
arbitration shall take place in New Orleans, Louisiana. The Executive and the
Company agree that the decision of the arbitrator shall be final and binding on
both parties. Arbitration shall be commenced by either party filing a demand for
arbitration with the AAA within 60 days after such dispute has arisen and either
party notifies the other that they are at an impasse. Each party in such an
arbitration proceeding shall be responsible for the costs and expenses incurred
by such party in connection therewith (including attorneys’ fees) which shall
not be subject to recovery from the other party in the arbitration. Any and all
charges that may be made for the cost of the arbitration and the fees of the
arbitrator shall be determined according to the applicable AAA Rules for the
resolution of Employment Disputes. Any court having jurisdiction may enter a
judgment on the award rendered by the arbitrator. If there is litigation to
enforce an arbitration award in connection with or concerning the subject matter
of this Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all reasonable out-of-pocket costs and disbursements
incurred by such party in connection therewith (including reasonable attorneys’
fees). If for any reason, the parties are not required to arbitrate a dispute,
the parties agree to waive any right they may have to a jury trial.
Notwithstanding this Section 9, either party may, if it so chooses, bring an
action in any court of competent jurisdiction solely for injunctive relief to
enforce this Agreement.
     10. Notices. For purposes of this Agreement, all notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepared, addressed as follows:
     If to Executive:
David D. Dunlap
6 Hampton Lodge
The Woodlands, TX 77381

          David D. Dunlap   Page 11   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



     If to the Company:
Lead Director of the Board of Directors
Superior Energy Services, Inc.
601 Poydras Street, Suite 2400
New Orleans, Louisiana 70130
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only on receipt.
     11. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and such Company officer as the Company’s Board may
specifically designate and this Agreement is expressly referenced therein. No
waiver by either party of any breach or lack of compliance by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. Each party participated in the drafting of this Agreement and no
inference shall be made against either party in its interpretation.
     12. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Neither party shall be in breach of this Agreement if subsequent law
changes make any provision unenforceable or illegal. The parties agree to
negotiate in good faith any modifications that may be necessary to comply with
future law changes.
     13. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     14. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and replaces
and merges any previous agreements or discussions relating to Executive’s
employment. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.
     15. Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes required to be withheld
pursuant to any applicable law or regulation.
     16. Section 409A. Notwithstanding any provision of the Agreement to the
contrary, the following provisions shall apply for purposes of complying with
Code Section 409A and applicable Treasury regulations (“Section 409A”):
          (a) If Executive is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 16, any payments
payable as a result of Executive’s employment termination (other than death or
disability) shall not be payable before

          David D. Dunlap   Page 12   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



the earlier of (i) the date that is six months after Executive’s employment
termination, (ii) the date Executive dies, or (iii) the date that otherwise
complies with the requirements of Section 409A. This Section 16 shall be applied
by accumulating all payments that otherwise would have been paid within six
months of Executive’s employment termination and paying such accumulated amounts
at the earliest date that complies with the requirements of Section 409A.
Executive shall be a “specified employee” for the twelve-month period beginning
on April 1 of a year if Executive is a “key employee” as defined in Code Section
416(i) (without regard to Code Section 416(i)(5)) as of December 31 of the
preceding year.
          (b) If any provision of the Agreement is capable of being interpreted
in more than one manner, to the extent feasible, the provision shall be
interpreted in a manner that does not result in an excise tax under
Section 409A. For example, no payments shall be triggered by a “termination”
under this Agreement unless there has been a “separation from service” under
Treasury Regulation Section 1.409A-1(h).
     17. Governing Law. This Agreement shall be construed and enforced according
to and governed by Louisiana law without regard to principles of conflict of
laws.
     18. Non-Assignability. This Agreement shall not be assignable by Executive.
Neither Executive nor any other person acting on Executive’s behalf shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable under this Agreement, or any part thereof. Nothing
herein limits to Company’s right to assign or transfer this Agreement to a
successor entity.
[signatures appear on the following page]

          David D. Dunlap   Page 13   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

                  SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Terence E. Hall    
 
     
 
Terence E. Hall    
 
      Chairman of the Board and    
 
      Chief Executive Officer    
 
                EXECUTIVE    
 
                /s/ David D. Dunlap    
 
  David D. Dunlap    

          David D. Dunlap   Page 14   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



APPENDIX A

A.   If any payment or benefit received or to be received by Executive in
connection with a Change in Control or Executive’s employment termination
(whether payable pursuant to the terms of this Agreement, a stock option plan or
any other plan or arrangement with the Company) (the “Total Payments”) will be
subject to the excise tax imposed by Code Section 4999, (the “Excise Tax”), then
the Total Payments shall be reduced to the extent necessary to prevent such
payments, together with any other payments made to Executive, from being “excess
parachute payments” under Code Section 280G.   B.   All determinations required
to be made under this Appendix A and the assumptions to be utilized in arriving
at such determinations (consistent with this Appendix A), shall be made by the
Company’s independent registered public accounting firm (the “Accountants”). The
Accountants shall provide Executive and the Company with detailed supporting
calculations within fifteen (15) business days of the receipt of notice from
Executive or the Company that Executive has received or will receive any Total
Payments. If the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accountants hereunder). All fees and expenses of the Accountants shall
be borne solely by the Company. All determinations by the Accountants shall be
binding on the Company and Executive.   C.   For the purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax, such Total Payments will be treated as “parachute
payments” within the meaning of Code Section 280G, and all “parachute payments”
in excess of the “base amount” (as defined under Code Section 280G(b)(3)) shall
be treated as subject to the Excise Tax, unless and except to the extent that in
the opinion of the Accountants such payment (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of Code Section 280G(b)(4)) in
excess of the “base amount” or such “parachute payments” are otherwise not
subject to such Excise Tax.   D.   All terms not otherwise defined in this
Appendix A are intended to have the meanings ascribed to them elsewhere in this
Agreement.

          David D. Dunlap   Page A-1   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



APPENDIX B
     Change of Control. Terms not defined in the Appendix B shall have the
meanings assigned to them in the Company’s 2009 Stock Incentive Plan.
     A. A Change of Control shall mean:
          (i) the acquisition by any person of beneficial ownership of 50% or
more of the outstanding shares of the Common Stock or 50% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control:
          (a) any acquisition (other than a Business Combination (as defined
below) which constitutes a Change of Control under Section A.(iii) hereof) of
Common Stock directly from the Company,
          (b) any acquisition of Common Stock by the Company,
          (c) any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or
          (d) any acquisition of Common Stock by any corporation or other entity
pursuant to a Business Combination that does not constitute a Change of Control
under Section A.(iii) hereof; or
          (ii) individuals who, as of January 1, 2010, constituted the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to such date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, unless such individual’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Incumbent Board; or
          (iii) consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of the Company) or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”); provided, however,
that in no such case shall any such transaction constitute a Change of Control
if immediately following such Business Combination:
          (a) the individuals and entities who were the beneficial owners of the
Company’s outstanding Common Stock and the Company’s voting securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination have direct or indirect beneficial ownership, respectively,
of more than 50% of the then outstanding shares of common stock, and more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the

          David D. Dunlap   Page B-1   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



election of directors of the surviving or successor corporation, or, if
applicable, the ultimate parent company thereof (the “Post-Transaction
Corporation”), and
          (b) except to the extent that such ownership existed prior to the
Business Combination, no person (excluding the Post-Transaction Corporation and
any employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 25% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 25% or more of the combined voting power of the then outstanding
voting securities of such corporation, and
          (c) at least a majority of the members of the board of directors of
the Post-Transaction Corporation were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or
          (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     For purposes of this Appendix B, the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.
     B. Upon a Change of Control of the type described in clause A.(i) or A.(ii)
of this Appendix B or immediately prior to any Change of Control of the type
described in clause A.(iii) or A.(iv) of this Appendix B, all outstanding
Incentives granted pursuant to this Plan shall automatically become fully vested
and exercisable, all restrictions or limitations on any Incentives shall
automatically lapse and, unless otherwise provided in the applicable Incentive
Agreement, all performance criteria and other conditions relating to the payment
of Incentives shall be deemed to be achieved at the target level without the
necessity of action by any person. As used in the immediately preceding
sentence, ‘immediately prior’ to the Change of Control shall mean sufficiently
in advance of the Change of Control to permit the grantee to take all steps
reasonably necessary (i) if an optionee, to exercise any such option fully and
(ii) to deal with the shares purchased or acquired under any such option or
other Incentive and any formerly restricted shares on which restrictions have
lapsed so that all types of shares may be treated in the same manner in
connection with the Change of Control as the shares of Common Stock of other
stockholders.
     C. No later than 30 days after a Change of Control of the type described in
subsections A.(i) or A.(ii) of this Appendix B and no later than 30 days after
the approval by the Board of a Change of Control of the type described in
subsections A.(iii) or A.(iv) of this Appendix B, the Committee, acting in its
sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants and
which may vary among Incentives held by any individual participant:

          David D. Dunlap   Page B-2   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



          (i) require that all outstanding options, SARs or Other Stock-Based
Awards be exercised on or before a specified date (before or after such Change
of Control) fixed by the Committee, after which specified date all unexercised
options and Other Stock-Based Awards and all rights of participants thereunder
shall terminate,
          (ii) make such equitable adjustments to Incentives then outstanding as
the Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary),
          (iii) provide for mandatory conversion of some or all of the
outstanding options, SARs, restricted stock units, or Other Stock-Based Awards
held by some or all participants as of a date, before or after such Change of
Control, specified by the Committee, in which event such options and Other
Stock-Based Awards shall be deemed automatically cancelled and the Company shall
pay, or cause to be paid, to each such participant an amount of cash per share
equal to the excess, if any, of the Change of Control Value of the shares
subject to such option, SAR, restricted stock unit or Other Stock-Based Award,
as defined and calculated below, over the exercise price of such options or the
exercise or base price of such SARs, restricted stock units or Other Stock-Based
Awards or, in lieu of such cash payment, the issuance of Common Stock or
securities of an acquiring entity having a Fair Market Value equal to such
excess; provided, however, that no such mandatory conversion shall occur if it
would result in the imposition of a penalty on the participant under
Section 409A of the Code as a result of such cash payment or issuance of
securities, or
          (iv) provide that thereafter, upon any exercise or payment of an
Incentive that entitles the holder to receive Common Stock, the holder shall be
entitled to purchase or receive under such Incentive in lieu of the number of
shares of Common Stock then covered by Incentive, the number and class of shares
of stock or other securities or property (including, without limitation, cash)
to which the holder would have been entitled pursuant to the terms of the
agreement providing for the reorganization, share exchange, merger,
consolidation or asset sale, if, immediately prior to such Change of Control,
the holder had been the record owner of the number of shares of Common Stock
then covered by such Incentive.
     D. For the purposes of paragraph (iii) of Section C., the “Change of
Control Value” shall equal the amount determined by whichever of the following
items is applicable:
          (i) the per share price to be paid to stockholders of the Company in
any such merger, consolidation or other reorganization,
          (ii) the price per share offered to stockholders of the Company in any
tender offer or exchange offer whereby a Change of Control takes place,
          (iii) in all other events, the Fair Market Value per share of Common
Stock into which such options being converted are exercisable, as determined by
the Committee as of the date determined by the Committee to be the date of
conversion of such options, or
          (iv) in the event that the consideration offered to stockholders of
the Company in any transaction described in this Appendix B consists of anything
other than cash, the Committee shall determine the fair cash equivalent of the
portion of the consideration offered that is other than cash.

          David D. Dunlap   Page B-3   Effective April 28, 2010 Employment
Agreement        

 



--------------------------------------------------------------------------------



 



APPENDIX C
RELEASE AGREEMENT
     This Release Agreement (the “Agreement”) is entered into between David D.
Dunlap (“Executive”) and Superior Energy Services, Inc. (“Superior”).
     Executive enters into this Agreement in consideration of the agreement by
Superior to pay Executive the amount specified in Section 6(b) of the Employment
Agreement (the “Employment Agreement”) between David D. Dunlap and Superior
Energy Services, Inc. dated [insert date] (the “Consideration”).
     In exchange for the Consideration, the sufficiency of which Executive
acknowledges, Executive, on behalf of Executive and Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, grants the following release to the
following “Released Parties”: Superior and all of Superior’s corporate parents,
subsidiaries, affiliates (whether or not incorporated), stockholders, owners,
predecessors, successors, assigns, officials, board of directors, individual
directors, employees, agents, representatives, insurers, reinsurers, heirs,
executors, administrators, legal representatives, descendants, ascendants and
collaterals and every other related person or entity that or who might be, or
might hereafter become liable.
     Save and except for (i) Superior’s obligations under the Employment
Agreement that survive Executive’s employment termination, (ii) any claims that
are nonwaivable as a matter of law, (iii) Superior’s and its insurers’ or
reinsurers’ obligations to hold harmless, defend and indemnify Executive under
its Directors & Officers liability policy or policies for acts or omissions by
Executive in the course and scope of his employment, (iv) Superior’s obligations
under this Agreement, and (v) any vested rights under and health or welfare plan
governed by ERISA, which rights will continue to be governed by the terms of the
plan documents, Executive RELEASES, ACQUITS and DISCHARGES the Released Parties
from any and all waivable claims, demands, suits, liabilities or causes of
action of whatever nature, whether known or not known, suspected, or claimed, or
based on facts that now are either known or not known to Executive, including,
but not limited to claims arising under all laws of the United States,
Louisiana, Texas, or of any

          David D. Dunlap Release Agreement   Page 1   DDD                     

 



--------------------------------------------------------------------------------



 



other state, including the Louisiana Wage Payment Law (Louisiana Revised
Statutes 23:631-32), the Employee Retirement Income Security Act of 1974, the
Internal Revenue Code of 1986, the Age Discrimination in Employment Act, the
Family and Medical Leave Act, the Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Americans with Disabilities Act, the Workers’ Adjustment and
Retraining Notification Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Louisiana Employment Discrimination Law (Louisiana Revised Statute 23:301 et
seq.), the Louisiana Whistleblower provisions (Louisiana Revised Statutes
23:967, 30:2027), any worker’s compensation statute, and all other local, state,
and federal statutory, constitutional and common law rules and restrictions that
may have afforded Executive a cause of action against the Released Parties for
front pay, back pay, any other wages or employee compensation, employee
benefits, reinstatement of employment, Executive’s tax liability on the amount
paid pursuant to this Agreement, breach of fiduciary duty, misrepresentation,
false representation, fraud, estoppel, waiver, detrimental reliance, court
costs, attorneys’ fees, liquidated damages, punitive damages, consequential
damages, compensatory damages, penalties, injunctive relief, and/or any other
recoverable categories in law or equity that Executive has ever had, now has, or
may hereinafter have, growing out of or in any way directly or indirectly
connected with Executive’s employment with Superior, the termination of
Executive’s employment with Superior. 20% of the Consideration is allocated to
the release of Executive’s claims (if any) under the Age Discrimination in
Employment Act and the balance of the Consideration is allocated to the release
of all of Executive’s other claims, if any. Executive agrees this Consideration
is adequate for the release of all such claims.
     Executive releases all claims against Superior willingly, freely, without
duress and after having had explained to him by counsel of his choice, if any,
his rights under all of the above laws, and Executive acknowledges that if a
court found in his favor, he could possibly receive an award or judgment for a
larger sum than he has received. Executive further acknowledges, in the event of
a material and willful breach of the confidentiality provision of this
Agreement, and after notice from Superior of the breach, that Executive will be
liable to repay Superior 50% of the gross Consideration (i.e., the amount before
taxes were withheld). Such litigation and/or

          David D. Dunlap Release Agreement   Page 2   DDD                     

 



--------------------------------------------------------------------------------



 



repayment shall not, however, negate or affect in any way this Agreement or the
obligations or terms agreed to in this Agreement.
     Executive recognizes and agrees that this Agreement is being made purely on
a compromise basis and that the Released Parties do not admit liability to
Executive or to any other party whatsoever growing out of or connected with any
claim Executive may have against the Released Parties. In executing this
Agreement, Executive represents that Executive has not relied on and does not
rely on any representation or statement made by the Released Parties or their
representatives as a basis for or consideration for entering into this
Agreement, other than the statements and Consideration set forth in this
Agreement.
     Executive further recognizes and acknowledges that he has been afforded
21 days to consider this Agreement, that he has been advised to seek the advice
and counsel of his own attorney; and that he has 7 days after signing this
Agreement to revoke his release of only his claim, if any, under the Age
Discrimination in Employment Act. Such written revocation must be received by
[Insert name and address where revocation is to be sent] by the seventh (7th)
day after execution of this Agreement. If such revocation is made, Executive
will forfeit 20% of the gross Consideration, which is allocated to the release
of his claim, if any, under the ADEA.
     Executive agrees that he will not materially disparage any Released Party
by stating, suggesting, or implying in any way to any others, verbally or in
writing, that any Released Party and/or any officer, director, or employee or
any Released Party acted in any illegal, unlawful, unethical, or inappropriate
manner. Executive agrees not to participate in or support any claim, charge or
lawsuit against any Released Party (except as a witness or to participate in any
agency investigation). However, it is expressly understood that neither this
paragraph nor any other term of this Agreement is intended to or shall have the
effect of precluding Executive from good faith compliance with federal or state
laws or regulations requiring factual disclosures concerning Executive or the
Company.
     Executive further represents and warrants that he has not assigned or
attempted to assign any claims, demands, or causes of action of any kind against
the Released Parties, and that he is the only person or entity entitled to
receive the Consideration referenced in this Agreement. Executive agrees he will
not pledge or otherwise encumber any payment or right to payment

          David D. Dunlap Release Agreement   Page 3   DDD                     

 



--------------------------------------------------------------------------------



 



under this Agreement. Executive represents there are no attorneys or other
persons who have a lien on or a right to be paid the Consideration. Executive
agrees to hold harmless, indemnify and defend the Released Parties from any such
claims or liens to the Consideration. Executive agrees to indemnify and hold
harmless the Released Parties against any and all claims, including costs and
attorneys’ fees arising from or in connection with any claim, action, or other
proceeding made, brought, prosecuted, or caused or permitted to be commenced or
prosecuted by Executive contrary to the provisions of this Agreement. Executive
further agrees that any claim brought against the Release Parties concerning
matters settled and released in this Agreement shall be deemed breached and a
cause of action accrued thereon immediately on the commencement of any action
contrary to this Agreement, and in any such action this Agreement may be pleaded
both as a defense and a counterclaim or cross claim and Executive shall be
liable to the Release Parties for any attorneys’ fees and costs incurred in
successfully defending any such suit. Executive further agrees, except in
circumstances involving a Change in Control under the Employment Agreement,
never to seek employment or re-employment with Superior or any of Superior’s
corporate parents, subsidiaries, or affiliates (whether or not incorporated),
and the denial or termination of employment of Executive from any such entity
based solely upon the provisions of this Agreement shall constitute a
legitimate, non-discriminatory reason for the denial or termination of
employment.
     Executive agrees to keep confidential both the fact of and the terms of
this Agreement, and will not disclose, display, discuss, or make public in any
way the terms of this Agreement with anyone, except (i) as may be required by
law or regulation, or (2) to Executive’s spouse, attorney, accountant, financial
advisor or tax preparer, and before disclosing same to said persons, Executive
shall advise each that such information is confidential and that they are not to
disclose same. Executive has participated in the drafting of this Agreement and
the parties agree that no presumption with respect to the construction of any
ambiguity shall be drawn against any party. Except to the extent preempted by
federal law, this Agreement and its application or interpretation shall be
governed exclusively by the laws of the State of Louisiana, without regard to
its or any other state’s rules concerning conflicts of law. If any of the
provisions of this Agreement are held invalid, the remainder of this Agreement
shall not be affected thereby.

          David D. Dunlap Release Agreement   Page 4   DDD                     

 



--------------------------------------------------------------------------------



 



     This Agreement constitutes the entire understanding of the parties hereto
with respect to the subject matter hereof, and no amendment, modification, or
alteration of the terms of this Agreement shall be binding unless the same are
in writing, dated subsequent to the date hereof, and duly executed by Superior
and Executive.
     Should any provision, part or term of this Agreement be held to be invalid
or unenforceable, the validity and enforceability of the remaining parts, terms
and provisions shall not be affected thereby, and a suitable and equitable
provision shall be substituted to carry out, so far as may be enforceable and
valid, the intent and purpose of the invalid or unenforceable provision. This
Agreement shall be binding on and shall inure to the benefit of the parties, and
their respective heirs, administrators, successors and assigns. Superior hereby
notifies Executive that if he is concerned or has any questions, he has the
right to and is encouraged to consult with an attorney of his choice, which
would be at his cost, about this Agreement and about his rights before signing
it.
     This Agreement is executed by Executive on the dates set forth below.

                                David D. Dunlap       Date    
 
                SUPERIOR ENERGY SERVICES, INC.            
 
               
By:
               
Print Name:
 
 
     
 
Date    
Title:
 
 
           
 
 
 
           

          David D. Dunlap Release Agreement   Page 5   DDD                     

 